TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00754-CR


NO. 03-97-00755-CR







Ruben Rodriguez a/k/a Reuben Longoria Rodriguez, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURTS OF BELL COUNTY, 27TH & 264TH JUDICIAL

DISTRICTS

NOS. 47,657 & 47,702, HONORABLE OLIVER KELLEY, JUDGE PRESIDING






PER CURIAM

Appellant pleaded guilty to tampering with physical evidence and felony driving while
intoxicated.  Tex. Penal Code Ann. §§ 37.09(a)(1) (West 1994), 49.04(a), 49.09(b) (West Supp. 1998). 
The district court assessed punishment for the first offense at imprisonment for ten years and a $1000 fine,
but suspended imposition of sentence and placed appellant on community supervision.  The court assessed
punishment for the second offense at imprisonment for five years and a $1000 fine.

Appellant's court-appointed attorney filed a brief concluding that the appeals are frivolous
and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be
advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  In addition,
appellant examined the appellate record and filed a pro se brief.

We have reviewed the record, counsel's brief, and the pro se brief and agree that the
appeals are frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeals.  Appellant's pro se arguments are legally incorrect or rely on facts not in the record.

The judgments of conviction are affirmed.



Before Justices Powers, Kidd and B. A. Smith

Affirmed on Both Causes

Filed:   June 4, 1998

Do Not Publish